DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3- 8 are allowed. Claim 2 is canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, Coordination, control and logistics support system for fleets of drones in firefighting missions aimed at launching small amount of an extinguishing fluid, comprising: a) a fleet of drones (100) equipped with a coupling and ejection system of containers of the extinguishing fluid (102); b) at least one logistics support unit shaped as a container (2) adapted to house the drones (100), drone batteries (101) and the containers of the extinguishing fluid (102), said at least one logistics support unit being transportable with road tractors (103); c) a control unit (1), transportable with the road tractors (103) which communicates via radio signals, (4) and controls, coordinates and monitors all constituent parts of the coordination, control and logistics support system and operators on the ground, the control unit enabling communication towards remote users (5); and d) an equipped area (9) for landing and take-off of the drones (100), for automated replacement of the drone batteries (101), and for an automated loading of containers of the extinguishing fluid (102), wherein said at least one logistics support unit shaped as a container comprises: e) an automatic ejection system of the drones (100) from an inner space dedicated to the drones (6) towards the equipped area (9); f) an automatic ejection and collection system for the batteries (101) operating between an inner space of storage and recharge (8) and the equipped area (9); g) an automatic ejection system of the containers of the extinguishing fluid (102) from the inner space of storage (7) towards the equipped area (9); h) an electric generator/battery charger (10) to allow recharging of exhausted drone batteries (100); and i) a fuel tank (11) or a primary energy storage system adapted for the operation of the equipped area (9).  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661